 1   Jack Praetzellis (SBN 267765)
     FOX ROTHSCHILD LLP
 2   345 California Street, Suite 2200
     San Francisco, CA 94104
 3   Tel: (415) 364-5540
     Fax: (415) 391-4436
 4
     Attorneys for Defendants
 5   CITY OF EUREKA, EUREKA POLICE
     DEPARTMENT and STEVE WATSON
 6
 7   Shelley K. Mack, CSB #209596
     1416 Bates Road
 8   McKinleyville, CA 95519
     Tel: (707) 599-7375
 9   Fax: (707) 667-0318

10   Attorney for Plaintiffs
     OSCAR LEATHERMAN and KELLY PIFFERINI
11
12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14   OSCAR LEATHERMAN and KELLY                          CASE NO.: 4:17-cv-05610-HSG
     PIFFERINI,
15                                                                        DENYING
                                                         [PROPOSED] ORDER GRANTING
            Plaintiffs,                                  SECOND STIPULATION TO MODIFY
16                                                       EXISTING ORDER SETTING INITIAL
     vs.                                                 CASE MANAGEMENT CONFERENCE
17
     CITY OF EUREKA, EUREKA POLICE
18   DEPARTMENT, and STEVE WATSON, in
     his official capacity as Interim Chief of Police,
19
              Defendants.
20
21          Pursuant to the Parties’ Stipulation, and good cause appearing,
22          IT IS HEREBY ORDERED that the Initial Case Management Conference currently
23   scheduled for 2:00 p.m. on March 26, 2019 shall be continued to 2:00 p.m. on June 18, 2019.
24   The Parties shall submit their Joint Rule 26 Initial Case Management Conference Statement on
25   or before June 11, 2019, seven (7) days before the rescheduled Initial Case Management
26   Conference.




        ________________________________________________________________________________________
       [PROPOSED] ORDER DENYING
                           GRANTING SECOND STIPULATION TO MODIFY EXISTING ORDER SETTING
                               INITIAL CASE MANAGEMENT CONFERENCE
 1           No other dates or deadlines shall be affected by this Order.
                                                                         ISTRIC
 2           IT IS SO ORDERED.                                      TES D      TC
                                                                  TA




                                                                                                     O
                                                              S
 3           DATED: ______________________
                       March 14, 2019




                                                                                                      U
                                                            ED




                                                                                                       RT
                                                        UNIT
                                                                               ENIED
 4
                                                                       D
                                                   ______________________________________
 5




                                                                                                               R NIA
                                                   HONORABLE HAYWOOD S. GILLIAM
 6                                                 United States District Court Judge
                                                                                                         Jr.
                                                                                             . Gilliam




                                                         NO
                                                                                     ood S
                                                                          g e H ay w




                                                                                                               FO
 7                                                                Jud




                                                          RT




                                                                                                          LI
                                                                 ER




                                                             H
 8




                                                                                                         A
                                                                      N                                  C
 9                                                                        D IS T IC T             OF
                                                                                R
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




        ________________________________________________________________________________________
       [PROPOSED] ORDER GRANTING
                           DENYING SECOND STIPULATION TO MODIFY EXISTING ORDER SETTING
                               INITIAL CASE MANAGEMENT CONFERENCE
     176701\00005\91141347.v1
